                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS
                                              )
 JOHN D. HAYWOOD,
                                              )
                                              )
                     Plaintiff,
                                              )
                                                     Case No. 3:18-cv-0527-GCS
                                              )
 vs.
                                              )
                                              )
 VIPIN SHAH,
                                              )
 TAMMY WELTY,
                                              )
 and SHERRY COLLINS,
                                              )
                                              )
                     Defendants.

                           MEMORANDUM AND ORDER

SISON, Magistrate Judge:

       Pending before the Court is attorney Christopher Blaesing’s motion to withdraw

as counsel (Doc. 66). Based on the reasons contained in the motion, the Court GRANTS

the motion and ALLOWS Mr. Blaesing to withdraw from the case.

       IT IS HEREBY ORDERED in accordance with 28 U.S.C. § 1915(e)(1) and Local

Rule(s) 83.1(i) and 83.9(b), attorney Lindsey M. Hogan, Faegre Drinker Biddle & Reath

LLP -Chicago, Illinois, is ASSIGNED to represent Plaintiff John D. Haywood in this civil

rights case. On or before March 5, 2020, assigned counsel shall enter his appearance in

this case. Attorney Hogan is free to share responsibilities with an associate who is also

admitted to practice in this district court. Assigned counsel, however, must enter the

case and shall make first contact with Plaintiff, explaining that an associate may also be

working on the case. Plaintiff should wait for his attorney to contact him in order to



                                       Page 1 of 4
allow counsel an opportunity to review the court file.

      The Clerk of Court is DIRECTED to transmit this Order and copies of the docket

sheet and Docs. 10, 56, & 60 to attorney Hogan. The electronic case file is available

through the CM-ECF system.

      Now that counsel has been assigned, Plaintiff shall not personally file anything in

this case, except a pleading that asks that he be allowed to have counsel withdraw from

representation. If counsel is allowed to withdraw at the request of Plaintiff, there is no

guarantee the Court will appoint other counsel to represent Plaintiff.

      Counsel is ADVISED to consult Local Rules 83.8-83.14 regarding pro bono case

procedures. Plaintiff and his counsel are ADVISED that, because Plaintiff is proceeding

in forma pauperis, if there is a monetary recovery in this case (either by verdict or

settlement), any unpaid out-of-pocket costs must be paid from the proceeds. See SDIL-

LR 3.1(c)(1). If there is no recovery in the case (or the costs exceed any recovery), the

Court has the discretion to reimburse expenses.

      Section 2.6 of this Court’s Plan for the Administration of the District Court Fund

provides for a degree of reimbursement of pro bono counsel’s out-of-pocket expenses, as

funds are available. The Plan can be found on the Court’s website, as well as the form

motion    for   out-of-pocket   expenses    and      an   Authorization/Certification   for

Reimbursement. Any motion for reimbursement must be made within 30 days from the

entry of judgment, or reimbursement will be waived. See SDIL-LR 83.13. The funds

available for this purpose are limited, however, and counsel should use the utmost care

                                       Page 2 of 4
when incurring out-of-pocket costs.     In no event will funds be reimbursed if the

expenditure is found to be without a proper basis. The Court has no authority to pay

attorney’s fees in this case. No portion of a partial filing fee assessed pursuant to 28

U.S.C. § 1915 will be reimbursed. Assigned counsel may move for an exemption from

PACER fees for this case.

      The district court has entered into an agreement with attorney James P. Chapman

and the Illinois Institute for Community Law to consult with lawyers on issues in these

cases, including substantive and procedural questions (both legal and practical) and

dealing with the client. Mr. Chapman can be reached by phone at (312) 593-6998 or

email at JamesPChapman@aol.com. His services are available to you free of charge, as

long as you are representing a prisoner pro bono on a case in the district. You are also

encouraged    to   view     online   lectures   presented   by    Mr.    Chapman      at

www.illinoislegaladvocate.org (under “Legal Resources” then “Prisoners’ Rights”). In

addition, the Court’s website, www.ilsd.uscourts.gov, includes a Prison Litigation

handbook which is available to you as a resource.       It is listed under “Forms” as

“Attorney Information - Guide for Attorneys Recruited to Represent Plaintiffs in Section

1983 Cases.” The Court encourages you to consult it and Mr. Chapman as needed.




                                      Page 3 of 4
As of this date, Plaintiff’s contact information is:

John D Haywood
B44617
LAWRENCE CORRECTIONAL CENTER
10930 Lawrence Road                                                    Digitally signed
Sumner, IL 62466                                                       by Judge Sison
                                                                       Date:
       IT IS SO ORDERED.                                               2020.02.20
                                                                       14:37:17 -06'00'
       Dated: February 20, 2020.                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




                                          Page 4 of 4
